Colt, J.
Upon'an examination of the papers in these cases. I think the petitions should be granted. Looking at the grounds upon which the supreme court base their decision in- Morley Sewing-Machine Co. v. Lancaster, 129 U. S. 263, 9 Sup. Ct. Rep. 299, I am of opinion that the Mathison No. 3 machine comes within the scope of that decision, and that it is an infringement of the second and thirteenth claims of the Morley patent. I do not feel called upon; in view of the opinion of the supreme court, to again construe the Morley patent, or compare what is covered by it with defendants’ machine. With the past litigation upon the Morley patent before me, it is sufficient that I should state my conclusions, .
*53In case No. 2,675, I shall adjudge the defendants in contempt with respect to Mathison No. 3 machine. It is not clear to me that the defendants are guilty of contempt for the collection of royalties under their leases; and therefore I shall only hold them in contempt on the first .ground. Petitions granted.